              Case 2:19-cr-00117-JLR Document 137 Filed 07/08/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          UNITED STATES OF AMERICA,                      CASE NO. CR19-0117JLR

11                                Plaintiff,               ORDER
                   v.
12
            SHAWNA REID,
13
                                  Defendant.
14

15          Before the court is Defendant Shawna Reid’s motion for a trial without

16   COVID-related restrictions or, alternatively, a trial continuance. (Mot. (Dkt. # 104).)

17   Plaintiff the United States of America (“the Government”) opposes the motion. (Resp.

18   (Dkt. # 108).) On June 30, 2021, the Western District of Washington updated its health

19   and safety measures related to COVID-19 in a manner that addresses many issues raised

20   in Ms. Reid’s motion. Compare W.D. Wash. Gen. Order 10-21, with (Mot.) Moreover,

21   on July 7, 2021, the court struck the trial date in this case and set a hearing on July 12,

22   2021, to discuss a new trial date with the parties. (See 7/7/21 Order (Dkt. # 134).)


     ORDER - 1
              Case 2:19-cr-00117-JLR Document 137 Filed 07/08/21 Page 2 of 2




 1          Accordingly, the court DENIES Ms. Reid’s motion (Dkt. # 104). To the extent

 2   that Ms. Reid moves to prevent the use of COVID-19 related health and safety measures

 3   that are no longer in place, the court DENIES her motion as moot. To the extent that Ms.

 4   Reid moves to prevent the use of COVID-19 related health and safety measures that are

 5   still in place, the court DENIES her motion without prejudice as the court cannot predict

 6   what health and safety measures will be in place for a trial date that has not been set. As

 7   for her request for a continuance, the court DENIES her motion as moot as there is no

 8   trial date currently set in this case.

 9          Dated this 8th day of July, 2021.

10

11                                                    A
                                                      JAMES L. ROBART
12
                                                      United States District Judge
13

14

15

16

17

18

19

20

21

22


     ORDER - 2
